 1

 2
                                                                          JS-6
 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   DANNY SALTZ, et al.,                    Case No. EDCV 18-1415-GW(KKx)

12                      Plaintiffs,

13         v.                                  ORDER TO DISMISS WITH
                                               PREJUDICE
14   GURALNICK, GILLILAND &
     KNIGHTEN, et al.,
15
                        Defendants.
16

17

18
           Based upon the stipulation between the parties and their respective counsel,
19
     it is hereby ORDERED that this action is dismissed with prejudice in its entirety.
20
     Each party will bear its own attorneys’ fees and expenses.
21
           IT IS SO ORDERED.
22

23
     Dated: February 6, 2019
24
                                           _________________________________
25
                                           HONORABLE GEORGE H. WU
26                                         UNITED STATES DISTRICT JUDGE
27

28
